         Case 1:19-cv-00810-RBW Document 85 Filed 09/12/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
JASON LEOPOLD and                      )
BUZZFEED, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                    )
                                       )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                            ORDER

       On March 22, 2019, the plaintiff in Civil Action No. 19-810, the Electronic Privacy

Information Center, filed a complaint against the United States Department of Justice (the
         Case 1:19-cv-00810-RBW Document 85 Filed 09/12/19 Page 2 of 3



“Department of Justice”), pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552

(2018), seeking records related to the Special Counsel Robert S. Mueller’s investigation into

Russian interference in the 2016 United States presidential election. See Complaint ¶¶ 2, 43,

Elec. Privacy Info. Ctr. v. U.S. Dep’t of Justice, Civ. Action No. 19-810. Thereafter, on May 2,

2019, the plaintiffs in Civil Action No. 19-1278, Jason Leopold and Buzzfeed, Inc., brought suit

against the Department of Justice, the Office of the Attorney General of the United States, the

Deputy Attorney General of the United States, the Special Counsel’s Office, and the Federal

Bureau of Investigation (“FBI”), pursuant to the FOIA, seeking “certain records relating to the

Special Counsel’s investigation into Russian interference with the 2016 Presidential election and

related matters.” Complaint ¶¶ 1, 6, 11, 16, 20, 25, 30, Leopold v. U.S. Dep’t of Justice, Civ.

Action No. 19-1278. Approximately one month later, Cable News Network filed suit against the

FBI, pursuant to the FOIA, seeking copies of “FBI memoranda, such as 302s, from any and all of

the interviews of the ‘approximately 500 witnesses’ in the Mueller investigation,” as well as

“any and all case files” related to those interviews. Complaint ¶ 11, Cable News Network v.

Fed. Bureau of Investigation, Civ. Action No. 19-1626.

       Federal Rule of Civil Procedure 42 permits a district court to consolidate cases that

“involve a common question of law or fact,” Fed. R. Civ. P. 42(a); see also Nat’l Ass’n of Mort.

Brokers v. Bd. of Governors of Fed. Reserve Sys., 770 F. Supp. 2d 283, 286 (D.D.C. 2011)

(“Consolidation pursuant to Rule 42(a) is permissive and vests a purely discretionary power in

the district court, which may consolidate related cases sua sponte.”). Similarly, the Local Civil

Rules of this Court provide that cases should be “deemed related when the earliest [case] is still

pending on the merits in the District Court and [another case is filed] . . . involv[ing] common

issues of fact.” LCvR 40.5(a)(3).



                                                 2
            Case 1:19-cv-00810-RBW Document 85 Filed 09/12/19 Page 3 of 3



           To the extent that the plaintiffs in the above-captioned matters are seeking the release of

the same records relating to Special Counsel Mueller’s investigation into Russian interference in

the 2016 United States presidential election, it is hereby

           ORDERED that the parties in the above-captioned cases shall appear before the Court on

October 1, 2019, at 11:00 a.m. to discuss why these cases should not be consolidated or deemed

related.

           SO ORDERED this 12th day of September, 2019.


                                                                 REGGIE B. WALTON
                                                                 United States District Judge




                                                    3
